Citation Nr: 1013856	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-24 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran had active military service from September 1970 
to March 1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and February 2008 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Los Angeles, California.            

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are as 
follows: posttraumatic stress disorder (PTSD), rated as 70 
percent disabling; diabetes mellitus, type II, with impotence 
and bilateral cortical cataracts, rated as 20 percent 
disabling; and tinnitus, rated as 10 percent disabling.  The 
Veteran also receives special monthly compensation for loss 
of use of a creative organ, effective from February 9, 2009.     

2.  The schedular combined rating since February 18, 2007, 
has been 80 percent, which meets the percentage criteria for 
a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  

3.  The evidence is at least in equipoise as to whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected PTSD.  






CONCLUSION OF LAW

The criteria for a schedular TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (2009); 38 C.F.R. §§ 3.102, 3.159, 3.341, 4.15, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's claim of entitlement to a TDIU 
rating.  Therefore, no further development is needed with 
regard to this appeal.

II.  Law and Regulations

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 
4.16(a) also provides that disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service- 
connected disabilities alone are of sufficient severity to 
produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  The test of individual unemployability is 
whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra.  

III.  Analysis

The Veteran contends that he is unable to work due to his 
service-connected disabilities, specifically his service-
connected PTSD.  In support of his TDIU claim, he has 
submitted numerous private medical statements from R.O., 
Ph.D., a licensed clinical psychologist.  In letters dated in 
May 2005, November 2005, June 2006, and February 2007, Dr. O. 
stated that the Veteran had presented himself with poor 
sleep, anger, nightmares of his Vietnam experiences, and 
difficulty in getting along with other people, including 
difficulty maintaining employment due to his temper and 
anxiety.  According to the Veteran, he overreacted to loud 
noises and was overstimulated in crowds, which resulted in 
his desire to isolate himself from others.  He noted that he 
had alienated his spouse of 30 years.  The Veteran had become 
increasingly depressed over the past several years.  He also 
felt hopeless and experienced suicidal ideations "once or 
twice per week."  

According to Dr. O., the Veteran believed that he was being 
discriminated against by others, which was a thought 
distortion bordering on delusional thinking.  Dr. O. 
indicated that the Veteran had experienced a relatively poor 
vocational history since his period of time in the military, 
having been fired or terminated from numerous jobs since his 
service discharge.  The Veteran had a difficult time with 
concentration and anger management, with frequent 
disagreements with those in authority.  He also reported high 
levels of agitation and frustration due to his poor 
concentration secondary to intrusive thoughts of his past 
Vietnam experiences.  The Veteran's longest and best 
employment was as a caretaker on an avocado ranch where the 
quiet of the country, relative independent operating status, 
and low stress made for an ideal work environment.  Since he 
was terminated from that job several years ago when the ranch 
was sold, he had not had stable employment.  Dr. O. stated 
that the Veteran was inactive due to depression for days, 
which rendered him barely functional in the family setting 
and totally unable to sustain concentration to perform work 
tasks.  Dr. O. diagnosed the Veteran with the following: 
(Axis I) PTSD, major depressive disorder, severe, (Axis III) 
leg injury, (Axis IV) unemployment and marital problems, 
severe, and (Axis V) Global Assessment of Functioning (GAF) 
scores ranging from 30 to 40.  Dr. O. opined that in light of 
the Veteran's PTSD symptomatology, he was unemployable.      

VA Medical Center (VAMC) outpatient treatment records show 
that in March 2004, the Veteran stated that he had been laid 
off from work at a refinery two months earlier and was 
receiving unemployment benefits.  

In a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, dated in October 2007, 
the Veteran stated that he had worked in maintenance at the 
California Department of Parks and Beaches from 2000 to 2002.  
He also reported that from 2002 to 2003, he had worked as a 
mechanic.  With regard to his education, the Veteran reported 
that he had completed the second year of high school.  

In November 2007, the Veteran underwent a VA examination 
which was conducted by QTC Services.  At that time, the 
examiner noted that according to the Veteran, his last job 
was at Conaco Phillips Company where he worked for two years.  
He stated that he was fired from his job, apparently due to a 
poor attitude.  The Veteran indicated that he had not worked 
in four years.   

In a VAMC outpatient treatment record, dated in June 2008, 
S.M., M.D., a VA psychiatrist, stated that he had seen the 
Veteran for a follow-up evaluation.  According to the 
Veteran, his depression had worsened since his last job four 
and a half years ago.  He had worked at an oil refinery 
loading oil byproducts into rail cars.  The Veteran indicated 
that he was no longer working due to his mood.  He noted that 
he had trouble sleeping.  Following the mental status 
evaluation, Dr. M. diagnosed the Veteran with the following: 
(Axis I) PTSD, (Axis III) hepatitis C with liver cirrhosis, 
hypertension, diabetes mellitus, type II, (Axis IV) factors 
related to deterioration of PTSD condition, unemployment 
factors, and medical factors, and (Axis V) GAF score of 45.  
Dr. M. opined that the Veteran was unable to sustain gainful 
employment due to his service-connected PTSD.  

In this case, the Veteran has the following service-connected 
disabilities: PTSD, rated as 70 percent disabling; diabetes 
mellitus, type II, with impotence and bilateral cortical 
cataracts, rated as 20 percent disabling; and tinnitus, rated 
as 10 percent disabling.  The schedular combined rating since 
February 2007 has been 80 percent.  Therefore, the service-
connected disabilities fulfill the schedular rating 
requirements contained in 38 C.F.R. § 4.16(a).  

The next question is whether the Veteran's service-connected 
disabilities alone preclude him from obtaining and 
maintaining some form of substantially gainful employment.  
In this regard, the Board recognizes that in the March 2009 
statement of the case, the RO stated that they had tried to 
locate the Veteran's last employer in order to obtain 
information regarding the reasons for his departure, but they 
were unsuccessful.  The RO also indicated that it was unclear 
if the Veteran was still working.  However, the Board notes 
that a review of the evidence of record reflects that the 
Veteran has been unemployed since 2003-2004.  In the letters 
from Dr. O., dated in May 2005, November 2005, June 2006, and 
February 2007, Dr. O. repeatedly noted that the Veteran was 
unemployed.  In addition, at the Veteran's November 2007 VA 
(QTC) examination, he reported that he had not worked in four 
years.  Moreover, in the Veteran's TDIU application, he 
stated that he had last worked in 2003.  Thus, the evidence 
appears to sufficiently demonstrate that the Veteran is 
currently unemployed, resolving any reasonable doubt in the 
Veteran's favor.  

With regard to the question of whether the Veteran's service-
connected disabilities alone preclude him from obtaining and 
maintaining some form of substantially gainful employment, 
the evidence of record includes two medical opinions which 
address this pertinent inquiry.  In the private medical 
statements from Dr. O., he repeatedly opined that due to the 
symptomatology from the Veteran's service-connected PTSD, the 
Veteran was unemployable.  In addition, in the June 2008 VAMC 
outpatient treatment record, Dr. M. opined that the Veteran 
was unable to sustain gainful employment due to his service-
connected PTSD.  Thus, these opinions support, rather than 
oppose, the Veteran's contentions, and there are no contrary 
opinions of record.     

The Board further observes that in regard to the Veteran's 
GAF scores, the Veteran's lowest GAF score was 30, and his 
highest GAF score was 45.  Dr. O. also assigned GAF scores of 
38 and 40.  As defined in the fourth edition of the American 
Psychiatric Associations Diagnostic and Statistical Manual 
(DSM-IV), a GAF score of 21 to 30 is indicative of behavior 
which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A GAF 
score of 31 to 40 indicates some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  A GAF score of 41 to 50 reflects serious 
symptoms, or any serious impairment in social, occupational 
or school functioning.  Id.  Thus, the Veteran's GAF scores 
are consistent with major and serious social or industrial 
impairment.   

In view of the foregoing, the Board is satisfied that the 
Veteran's service-connected PTSD renders him unable to obtain 
or maintain substantially gainful employment.  At the very 
least, the evidence for and against whether the Veteran is 
unable to obtain and retain substantially gainful employment 
due to the severity of his PTSD is in equipoise, and, as 
such, reasonable doubt is resolved in favor of the Veteran.  
See 38 C.F.R. § 4.3 (2009).  Accordingly, entitlement to a 
TDIU is warranted.   


ORDER

A TDIU is granted, subject to the law and regulations 
governing the payment of monetary awards.   


REMAND

VA has determined that the risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various percutaneous exposure such as tattoo, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes, or 
razor blades.  VBA letter 211B (98-110) November 30, 1998.

In this case, the Veteran states that he currently has 
hepatitis C which is related to his period of active service.  
Specifically, in the Veteran's substantive appeal (VA Form 
9), dated in July 2005, he reported that his in-service risk 
factor for contracting hepatitis C was that he shared needles 
while using drugs in Vietnam in 1971.  

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the Veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin. 
38 C.F.R. § 3.301(c)(1).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was the result of the 
abuse of alcohol or drugs by the person for whose service 
benefits are claimed.  Drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
nonprescription drugs for a purpose other than the medical 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1.

VA's General Counsel has confirmed that direct service 
connection for disability that is the result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC-7-99; VAOPGCPREC-2-98.  See generally Allen v. 
Principi, 237 F. 3d 1368, 1377 (Fed. Cir. 2001).

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from September 1970 to March 1972.  His 
Military Occupational Specialty (MOS) was as a light air 
defense artillery crewman, and he served in Vietnam from 
February 12, 1971 to December 6, 1971.  

The Veteran's service treatment records are negative for any 
complaints or findings of hepatitis C.  The records show that 
upon the Veteran's induction examination, dated in September 
1970, a tatoo was noted on his left forearm.  In the February 
1972 separation examination, the Veteran's abdomen, viscera, 
and endocrine systems were clinically evaluated as 
"normal."  

The first evidence of record of a diagnosis of hepatitis C is 
in June 1999.  In this regard, private medical records show 
that in June 1999, the Veteran received treatment for his 
diagnosed hepatitis C.  Additional private medical records, 
dated from June 1999 to June 2004, and VAMC outpatient 
treatment records, dated from March 2004 to February 2008, 
show subsequent intermittent treatment for the Veteran's 
diagnosed hepatitis C.  According to the VAMC outpatient 
treatment records, in March 2004, the Veteran stated that he 
consumed a "12-pack once a week."  Regarding illegal drugs, 
it was noted that the Veteran denied "illegal drug use now, 
exposed to dirty needles."  The assessment was hepatitis C 
and the Veteran was advised to cut down on ETOH (alcohol) 
intake.  The records also reflect that in February 2007, the 
Veteran reported that he was going to try and quit drinking.  
The diagnoses were hepatitis C and history of ETOH overuse.     

In this case, the Veteran admits that he was a drug user 
during service.  In this regard, as stated above, if his 
hepatitis C was contracted in this manner, service connection 
is precluded.  The law clearly prohibits service connection 
for a disease (e.g. hepatitis C), resulting from willful 
misconduct due to the abuse of illegal drugs.  38 U.S.C.A. 
§§ 105(a), 1110 (West 2002); 38 C.F.R. § 3.301(a) (2009).  In 
addition, if his hepatitis C was contracted from his alcohol 
abuse, service connection is also precluded.  Id.  However, 
in his substantive appeal, dated in July 2005, the Veteran 
stated that he was never sent a Hepatitis C Risk Factor 
Questionnaire.  Thus, it is possible that the Veteran has not 
provided a complete list of all of his risk factors and he 
should be given an opportunity to do so.  The Board is also 
of the opinion that a VA examination, as specified in greater 
detail below, should be performed in order to determine the 
nature and etiology of any current hepatitis C.

The Board further observes that in a VAMC outpatient 
treatment record, dated in December 2005, it was reported 
that the Veteran was receiving disability benefits from the 
Social Security Administration (SSA).  However, the SSA award 
decision and supporting documents are not part of the record.  
In order to ensure that the Veteran's claim is adjudicated on 
the basis of a complete evidentiary record, the SSA award 
letter and related evidence should be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the award 
determination letter granting the 
Veteran's claim for disability benefits, 
and any medical records upon which the 
SSA decision was based.  A response, 
negative or positive, must be associated 
with the claims file.

2.  Send the Veteran a Hepatitis C Risk 
Factor Questionnaire.  Any response from 
the Veteran should be associated with the 
claims file.     

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a comprehensive 
examination by an appropriate specialist 
to determine the nature and etiology of 
hepatitis C, if found.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.

After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether any currently 
diagnosed hepatitis C is related to the 
Veteran's period of active military 
service.  In answering the above, the 
examiner is requested to provide an 
opinion as to which risk factor is the 
most likely cause of the Veteran's 
hepatitis C.  The examiner's opinion 
should be supported by discussing all 
risk factors related to the Veteran, to 
specifically include the Veteran's pre-
existing tattoo (see induction 
examination report, dated in September 
1970), alleged in-service IV drug abuse 
including sharing needles, and post-
service alcohol dependence.   If the 
examiner cannot determine which risk 
factor(s) is/are the likely cause of the 
Veteran's hepatitis C, the examiner 
should so state, and explain.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report. 

4.  After completion of the above and any 
other development deemed necessary, 
review and readjudicate the issue on 
appeal.  If such action does not grant 
the benefit claimed, provide the Veteran 
and his representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate 
review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


